C. E. CHILLINGWORTH, Circuit Judge.
This cause was duly presented by counsel for the parties upon the defendant’s motion for summary judgment.
The facts, briefly stated, and undisputed, show that as a result of an automobile collision between the parties, the plaintiffs duly executed a release, under seal, pursuant to which they were to retain their demolished automobile and receive $273, which was to be forwarded in a few days to them. Before receiving the draft, plaintiffs requested that the release be returned and the release agreement canceled. The plaintiffs retained their automobile, and *38returned the draft, uncashed. The defendant retained the release agreement.
The court determines, as a matter of law, that plaintiffs had no right to terminate the release agreement, when they had received a part of the consideration, and no reason exists for its termination, except the mere desire of plaintiffs.
Thereupon, it is ordered that the motion of defendant for summary judgment be granted; that the complaint be dismissed; that the defendant go hence without day, with costs taxed against plaintiffs.